Citation Nr: 1510559	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for Department of Veterans Affairs (VA) death benefit purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.  The Veteran died in October 2010, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The marriage between the Veteran and his first spouse ended in divorce in 1996.

2.  The marriage between the appellant and her first spouse ended in that spouse's death in March 2003.

3.  The appellant and the Veteran entered into a common law marriage in July 2007 which was valid in the State of Texas in which they resided.

4.  The appellant was the spouse of the Veteran at the time of the Veteran's death in October 2010.

5.  The appellant lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.

6.  The appellant remarried in August 2014, and had exceeded the age of 57 at the time of her remarriage.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For VA purposes, to qualify as a "surviving spouse" a claimant must satisfy four elements.  38 C.F.R. § 3.50(b).  First, the claimant's marriage to the Veteran must meet the requirements of 38 C.F.R. § 3.1(j), which defines "Marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  Second, the claimant must have been the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  Third, the claimant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (with certain exceptions inapplicable here).  38 C.F.R. § 3.50(b)(1).  Fourth, the claimant generally must not have remarried, but an applicable exception to that rule applies here.  38 C.F.R. §§ 3.50(b)(2), 3.55(a)(10).

The appellant satisfies these provisions.  First, the appellant's marriage to the Veteran was valid under the law of a place where they resided at the time of marriage, and where they resided when the right to benefits accrued.  Specifically, she and the Veteran had a valid common law marriage under the laws of the state of Texas.  Texas state law recognizes common law marriages where there is 1) an agreement to be married; 2) cohabitation within the state of Texas after such agreement; and 3) representation to others within the state of Texas that the parties are married after such agreement.  See Tex. Family Law §§ 2.401-2.405.  The appellant has consistently asserted-including in statements dated December 2010, May 2011 (VA Form 21-534), August 2011 (VA Form 21-4170), December 2011, and May 2012 (VA Form 9)-that she and the Veteran had agreed to be married.  Further, the appellant explained in a December 2011 statement that she and the Veteran had cohabitated in both Texas and Oklahoma after such agreement; a March 2010 Special Warranty Deed shows that the Veteran conveyed his home in Beaumont, Texas, to himself and the appellant as joint tenants; a December 2010 VA record lists Beaumont, Texas, as the Veteran's final address (i.e., when the right to benefits accrued); and separate statements (VA Form 21-4171) from two witnesses, D.B. and B.M., both dated August 2011, acknowledge that the appellant and the Veteran were married and living together in Beaumont, Texas (as well as in Oklahoma).  Finally, the appellant and the Veteran represented to others within the state of Texas that they were married after such agreement; specifically, the August 2011 statement (VA Form 21-4171) from B.M., a resident of Texas, includes affirmation that the Veteran and the appellant told her that they were married, and were generally known as such.  Based on the foregoing, the Board finds that the appellant meets the first element to qualify as a "surviving spouse."  38 C.F.R. §§ 3.1(j), 3.50(b).

Second, the claimant was the spouse of the Veteran at the time of the Veteran's death.  A copy of the original amended Certificate of Death, certified as a "True and Correct Copy" by the authority of VA in October 2011, specifies that the Veteran was married at the time of the Veteran's death in October 2010, and that the appellant was his spouse.  38 C.F.R. § 3.50(b).

Third, the claimant lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  In an August 2011 statement (VA Form 21-4170), the appellant specified that she and the Veteran began living as spouses in July 2007, and that they lived together continuously from that time until the date of the Veteran's death.  Moreover, the separate August 2011 statements (VA Form 21-4171) from D.B. and B.M. acknowledge that the appellant and the Veteran lived together as spouses in Texas and Oklahoma, and lived together continuously.  38 C.F.R. § 3.50(b)(1).

Fourth, although the appellant has remarried since the death of the Veteran, that marriage does not disqualify her from being his surviving spouse.  Specifically, the appellant acknowledged in a December 2014 statement-her annotated copy of the December 2014 Supplemental Statement of the Case-that she remarried in August 2014.  The Veteran died in October 2010.  The appellant has consistently stated that she was born in January 1947.  See, e.g., May 2011 VA Form 21-534, August 2011 VA Form 21-4170.  As such, she remarried after January 1, 2004, and had exceeded the age of 57 at the time of her remarriage.  Thus, her remarriage shall not bar the furnishing of benefits relating to, inter alia, the dependency and indemnity compensation to which she has claimed entitlement.  38 C.F.R. §§ 3.50(b)(2), 3.55(a)(10)(i).

Having established that she is the surviving spouse, the appellant must also show proof of marriage, and that the marriage is either "valid" or "deemed valid."  38 C.F.R. § 3.205.  Proof of marriage may be established in jurisdictions where marriages other than by ceremony are recognized, by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  38 C.F.R. § 3.205(a)(6).  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Id.

The appellant meets the qualifications for proof of marriage.  As discussed above, Texas is a jurisdiction where marriages other than by ceremony are recognized.  See Tex. Family Law §§ 2.401-2.405.  The appellant is the only living party to the marriage, and she has provided sufficient statements setting forth all of the facts and circumstances of the alleged marriage.  Specifically, she explained in an August 2011 statement (VA Form 21-4170) that the agreement between herself and the Veteran at the beginning of their cohabitation was to be "truly committed spouses;" the period of cohabitation was continuous from their July 2007 marriage until his October 2010 death; they lived in both Haworth, Oklahoma, and Beaumont, Texas; and no children were born as the result of the relationship.  Further, this evidence is supplemented by sufficient statements from two persons, D.B. and B.M., who both reported in August 2011 (VA Form 21-4171) that they had observed the appellant and the Veteran cohabitated continuously in Haworth, Oklahoma, and Beaumont, Texas, from July 2007 until the Veteran's death in October 2010; that they held themselves out as married; and that they were generally known as husband and wife.  A third friend, N.W., also stated in January 2011 that the appellant and the Veteran "were husband [and] wife for 31/2 years."  Having met each of the elements, the appellant has demonstrated proof of marriage.  38 C.F.R. § 3.205(a)(6).

The Board further finds that the appellant's marriage to the Veteran was valid.  In the absence of conflicting information, proof of marriage together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).  Here, the appellant explained in her May 2011 claim (VA Form 21-534) that the Veteran was divorced from his first spouse in 1996, that said spouse is now deceased, and that the appellant's first marriage ended by the death of her first husband in March 2003.  An April 2003 VA Report of Contact shows that the Veteran's first spouse contacted VA to inform the Agency that the Veteran's benefits should reflect that they had divorced in 1996, and a June 2003 letter shows that VA subsequently took action to recoup the overpayments to the Veteran due to the 1996 divorce.  No conflicting information or protest by a party having an interest therein as to the dissolution of any prior marriage is of record.  Therefore, the appellant's marriage to the Veteran was valid.  38 C.F.R. § 3.205(b).

As a final matter, the Board is cognizant that there is some evidence that weighs against the finding that the claimant is the Veteran's surviving spouse, but the Board finds that such evidence is less probative than the aforementioned evidence supporting the marriage.  For example, VA treatment records dated October 2010 alternatively list the appellant as the Veteran's "girlfriend" and "wife."  This suggests that the treating VA clinicians were at best unaware of the nature of the relationship between the appellant and the Veteran; in such instance, the Board accords greater probative weight to the statements of the people who knew the Veteran and the appellant in a personal capacity, namely the statement from N.W. dated January 2011, and the statements from D.B. and B.M. dated August 2011.

As another example, the Board notes that a February 2010 VA Form 21-22a lists the appellant as the Veteran's representative and, in box 13 "Claimant's Relationship to Veteran," states "fiancée and P.O.A. [Power of Attorney]."  While this is the strongest evidence against a marital relationship, the Board finds that it is insufficient to overcome the aforementioned positive evidence because it reflects confusion.  Specifically, the claimant at that time was the Veteran; in his response in box 13, the Veteran was inadvertently asserting that he was affianced to himself.  As this was obviously not the case, and as the Veteran was in the last year of his life at the time this Form was submitted, it is clear that the Veteran was experiencing confusion at the time of the writing.  As such, the Board declines to use this one document to overturn all of the aforementioned evidence in support of the marriage.

As a final example, the Board observes that the March 2010 Special Warranty Deed conveys the Beaumont, Texas, home from the Veteran as "a single person" to the Veteran and the appellant "as joint tenants."  In the context of a property conveyance, however, the Board finds that "a single person" is clearly intended to mean an individual person, and not an unmarried person.  This is clear because the conveyance contrasts "a single person" with the group of people taking possession of the home (viz., "joint tenants"), and does not characterize the marital status of either of those tenants.  Simply put, it would be an error of interpretation given the nature and purpose of the Special Warranty Deed to characterize the reference to "single person" as a statement of the Veteran's marital status.

As the appellant has met all elements required for recognition as a surviving spouse, the claim is granted.


ORDER

The appellant is recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


